DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 12/28/2021 and 03/11/2022 have been considered by the examiner.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered. 

Response to Amendment

The Amendments filed 03/23/2022 responsive to the Office Action filed 09/23/2021 has been entered. Claim 1 has been amended. Claim 11 has been canceled. Claims 19-29 were previously withdrawn. Claims 1, 6, 9, 10, 12-14, 16 and 19-29 remain pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 10-14 filed 03/23/2022, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive. 
Applicant argues that:
“As seen below in Fig. 3 of NPL Reference 1 (Demets et al., Resources Conservation and Recycling, November 2021), the MFI of recycled polymers are significantly lower than those of virgin polymers. Applicants surprisingly found, however, that by using a compatibilizer comprising inorganic particulate material and surface treatment agent they could maintaining the MFI of the recycled polymer resin at flow rates of 3.0 g/min @ 2.16 kg/190° C or greater.” and 
“Krevelen is completely silent as to the use of recycled polymers and as mentioned above with respect to Fig. 3 of NPL Reference 1, there is no reason to believe that a melt flow index of 3-6 g/10min would be possible when using recycled polymers.” (pages 12-13)
These arguments are found to be unpersuasive because:
Slater teaches the claimed composition of the polymer resin. According to Applicants arguments that “using a compatibilizer comprising inorganic particulate material and surface treatment agent they could maintaining the MFI of the recycled polymer resin at flow rates of 3.0 g/min @ 2.16 kg/190° C or greater”, Slater’s polymer resin has a capability of having the MFI of 3.0 g/min or greater @ 2.16 kg/190° C, since regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Krevelen teaches that the melt (flow) index has become a widely recognised criterion in the appraisal of extrudability of thermoplastic materials, especially polyolefins, and the melt flow index should be 3-6 g/10min @ 2.16 kg/190° C for the purpose of manufacturing thin-walled articles by injection molding (pg 801-802, chap 24.2.1.1 and Table 24.2). Krevelen does not teach away the recycled polyolefins. Thus, one would have found it obvious to form the polymer resin taught by Slater having the MFI of 3-6 g/min @ 2.16 kg/190° C for the purpose of manufacturing thin-walled articles by injection molding.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 10, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the polymer composition" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the limitation "the polymer composition" renders the claim indefinite since it is unclear whether it is meant to be the polymer resin or the recycled polymer. For the purpose of examination, it has been interpreted as – the polymer resin --.

Claim 6 recites the limitations “polyethylene in an amount of at least about 10 wt. %” and polypropylene in an amount of no more than about 90 wt. %” in lines 2-3, of which ranges are broader than the ranges of the limitations “at least about 50 wt. % recycled polyethylene” and “from about 10 wt. % to about 30 wt. % recycled polypropylene“ in the referred claim 1. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The remaining dependent claims 9, 10, 12-14 and 16 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9, 12-14, and 16 are rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290) in view of Krevelen et al. (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties) (All of record).

With respect to claim 1, Slater teaches a method of manufacturing an article, the method comprising injection moulding an article from a polymer resin (“Polymer articles…may then be injected moulded”, Pa [0085]),
wherein the polymer resin (“polymer composition”, Pa [0009]) comprises different types of recycled polymer (“a mixture of polyethylene and polypropylene”, Pa [0009]) and “the polymer is a recycled polymer”, Pa [0012]) and a compatibilizer (“functional filler”) comprising inorganic particulate material (“an inorganic particulate”) and a surface treatment agent (“a coating”) on a surface of the inorganic particulate material (Pa [0009]), 
wherein the compatibilizer is present in an amount of from about 5 wt. % to about 20 wt. % (Pa [0031]), and 
wherein the polymer resin comprises at least about 50 wt. % recycled polyethylene, based on the total weight of the polymer composition, and from about 10 wt. % to about 30 wt. % recycled polypropylene, based on the total weight of the polymer resin (“the polymer comprises from 90 to 100 % by weight of a mixture of polyethylene and polypropylene”, Pa [0009] and “a blend of 75% HDPE: 25% PP”, Pa [0112], Example 2).

Slater differs from the claim in than Slater is silent to a MFI @ 2.16 kg/190° C. of the polymer resin.
Krevelen relates processing properties of the polymers in Chapter 24. Krevelen teaches that the melt (flow) index has become a widely recognised criterion in the appraisal of extrudability of thermoplastic materials, especially polyolefins, and it is standardised as the weight of polymer (polyolefin) extruded in 10 min at a constant temperature (190 °C) through a tubular die of specified diameter (0.0825 in. 2.2 mm) when a standard weight (2.160kg) is placed on the driving piston.” (lines 1-5, 24.2.1.1.), Krevelen further teaches the melt flow index values being required for specific processes and products in Table 24.2, wherein for the purpose of manufacturing thin-walled articles by injection molding the melt flow index should be 3-6 g/10min (pg 801-802, chap 24.2.1.1).
Since one having ordinary skill in the art would appreciate that the polyethylene and polypropylene are polyolefins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Krevelen so that the one would provide the polymer resin having the range of melt flow index taught by Krevelen for the purpose of manufacturing thin-walled articles by injection molding. 

With respect to claim 6, Slater as applied to claim 1 above further teaches that the polymer resin comprises polyethylene in an amount of at least about 10 wt. % and polypropylene in an amount of no more than about 90 wt. % (“the polymer comprises from 90 to 100 % by weight of a mixture of polyethylene and polypropylene”, Pa [0009] and “a blend of 75% HDPE: 25% PP”, Pa [0112], Example 2). Slater further teaches that the polyethlene may comprise a mixture of different types of HDPE, LDPE and/or LLDPE (“The polymer comprises from 90 to 100 % by weight of a mixture polyethylene (e.g., HDPE) and polypropylene, for example, HDPE and LDPE or, for example, HDPE, LDPE and PP.”, Pa [0096]).

With respect to claim 9, even if Slater as applied to claim 1 does not specifically teach that the polymer resin is free of virgin polymer, since Slater teaches that the polymer is a recyled polymer, which may be obtained by recycling polymer waste, such as post-consumer waste polymer (Pa [0012]) and specifically teaches the process of cleaning the polymer waste to use in the method (Pa [0015]-[0021]), one would have found it obvious to use the recycled polymer in the composition without any virgin polymer for the purpose of recycling post-consumer waste polymer.

With respect to claim 12, Slater as applied to claim 1 above further teaches that the inorganic particulate has a d50 of no greater than about 2.5 μm (Pa [0044]).

With respect to claim 13, Slater as applied to claim 1 above further teaches that the surface treatment agent comprises or is a compound having a formula (1):
A-(X—Y—CO)m(O—B—CO)nOH  (1)
wherein
A is a moiety containing a terminating ethylenic bond with one or two adjacent carbonyl groups;
X is O and m is 1 to 4 or X is N and m is 1;
Y is C1-18-alkylene or C2-18-alkenylene;
B is C2-6-alkylene; n is 0 to 5;
provided that when A contains two carbonyl groups adjacent to the ethylenic group, X is N (Pa [0051]).

With respect to claim 14, Slater as applied to claim 13 above further teaches that the compound is selected from ß-carboxy ethylacrylate, ß-carboxyhexylmaleimide, 10-carboxydecylmaleimide, 5-carboxy pentyl maleimide and ß-acryloyloxypropanoic acid (Pa [0054] and [0055]).

With respect to claim 16, Slater as applied to claim 1 above further teaches that the inorganic particulate is calcium carbonate (Pa [0036]).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290) in view of Krevelen et al (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties) as applied to claim 1 above, and further in view of Milesi et al. (US 2010/0234513) (All of record).

With respect to claim 10, Slater as applied to claim 1 is silent to an impact modifier.
In the same field of endeavor, a thermoplastic composition formed from a polyolefin matrix for injection molding (Pa [0044]), Milesi teaches that well known additives in thermoplastic compositions includes impact modifier and additives do not constitute more than 5% by weight (Pa [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Milesi so that the one would add the impact modifier not more than 5 wt% for the purpose of a good impact resistance of the final product. It has been held that Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742